Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and initialed BLS (Import Specialist’s Initials) by Import Specialist Bertram L. Saul (Import Specialist’s Name) on the invoices covered by the protests listed on Schedule “A” attached hereto and made a part hereof, and assessed with duty at either 12.5 or 15 percent ad valorem, under, respectively, Item 682.30 or 682.60, Tariff Schedules of the United States, consist of wiper motors and gear wheels for wiper motors, all claimed to be dutiable at 8.5 percent ad valorem within Item 692.25, TSUS, which provision was, subsequent to the dates of entry herein, redesignated Item 692.27 by Public Law 89-283.
That the said motors are, in fact, more than a motor and are solely used as parts of a motor vehicle.
That the said gear wheels are solely used as parts of the said wiper motors which themselves are more than a motor and are solely used as parts of a motor vehicle.
That the protests listed in Schedule “A” be submitted on this stipulation, the same being limited to the items marked with the letter “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist consist of wiper motors and gear wheels for wiper motors which are parts of motor vehicles. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 8.5 per centum ad valorem, under item 692.25, Tariff Schedules of the United States, as redesignated item 692.27 by Public Law 89-283, is sustained.
Judgment will be entered accordingly.